Case 5:20-cv-00182-DDP-DFM Document 14 Filed 06/11/20 Page 1 of 1 Page ID #:64



                                                       JS-6

                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  ALFONSO PRADO MENDOZA,                       No. ED CV 20-00182-DDP (DFM)

           Plaintiff,                          JUDGMENT

              v.

  GEO GROUP et al.,

           Defendants.


       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that the Complaint and entire action is dismissed
 without prejudice for failure to prosecute.



  Date: June 11, 2020                          ___________________________
                                               DEAN D. PREGERSON
                                               United States District Judge
